Third District Court of Appeal
                            State of Florida

                         Opinion filed July 11, 2018.
      Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D17-1543
                      Lower Tribunal No. 16-32728
                          ________________


                     Joao Batista Franca Sayao,
                                 Appellant,

                                     vs.

              Knightsbridge Business Network, Inc.,
                                 Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Rosa I.
Rodriguez, Judge.

     Michael J. Lascelle, P.A. and Jeffrey S. Greenhaus, for appellant.

      Kravitz & Guerra, and Timothy W. Ross; Roger M. Dunetz, for
appellee.

Before SALTER, LOGUE and LUCK, JJ.

     PER CURIAM.

     Affirmed.

     SALTER and LOGUE, JJ., concur.
LUCK, J., dissenting.

          I would reverse and remand. See JVN Holdings, Inc. v. Am.

Const. & Repairs, LLC, 185 So. 3d 599, 601 (Fla. 3d DCA 2016)

(“[R]efusal to allow an amendment is an abuse of the trial court’s discretion

unless it clearly appears that allowing the amendment would prejudice the

opposing party, the privilege to amend has been abused, or amendment

would be futile.” (quotation omitted)).




                                      2